Citation Nr: 1004405	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama

THE ISSUES

1.	Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral knee 
disability.

2.	Whether there is new and material evidence to reopen a 
claim for service connection for a skin disorder of the 
feet.

3.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.	Entitlement to service connection for internal bleeding to 
include hemorrhoids.

5.	Entitlement to initial increased (compensable) evaluation 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel.


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 


FINDINGS OF FACT

1.	A claim of service connection for a bilateral knee 
disability was previously denied by the RO in December 
1998 unappealed decision.

2.	Evidence received since December 1998 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of service connection for a bilateral knee disability.  

3.	A claim of service connection for a skin disorder of the 
feet was previously denied by the RO in December 1998.

4.	Evidence received since December 1998 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of service connection for a skin disorder of the feet.  

5.	The Veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, 
supporting evidence.

6.	Internal bleeding or hemorrhoids did not have their onset 
in service and are not causally related to service.  

7.	The average pure tone hearing loss found by the VA 
audiological evaluations in March 2004 were 11 Hz in the 
right ear and 9 Hz in the left ear.  Speech recognition 
scores using the Maryland CNC word lists were 96 percent 
in both the right and left ear. 

8.	The average pure tone thresholds and speech recognition 
scores for the right and left ear demonstrated during the 
March 2004 VA examinations correspond to category I.

9.	The average pure tone hearing loss found by the VA 
audiological evaluations in November 2008 were 12 Hz in 
the right ear and 15 Hz in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
96 percent for the right ear and 100 percent for the left 
ear. 

10.	The average pure tone thresholds and speech recognition 
scores for the right and left ear demonstrated during the 
November 2008 VA examinations correspond to category I.


CONCLUSION OF LAW

1.	The December 1998 RO decision denying the claim of service 
connection for bilateral knee problems is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

2.	New and material evidence sufficient to reopen the claim 
for service connection for bilateral knee problems has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.	The December 1998 RO decision denying the claim of service 
connection for a skin disorder of the feet is final.  38 
U.S.C.A. § 7105(c) (West 1991); 
    38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

4.	New and material evidence sufficient to reopen the claim 
for service connection for a skin disorder of the feet has 
not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

5.	The criteria for service connection for PTSD have not been 
met.                       38 U.S.C.A. § 1101, 1110, 1112 
(West 2002); 38 C.F.R. § 3.303 (2009).

6.	The criteria for service connection for internal bleeding 
or hemorrhoids have not been met.  38 U.S.C.A. § 1101, 
1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2009).

7.	The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide and; (3) that the claimant is expected to 
provide.  Specific to the request to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

In December 2003 the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include as interpreted by Kent v. Nicholson for the requests 
to reopen the claims of service connection for a bilateral 
knee disability and a skin disorder of the feet.  
Specifically, the AOJ notified the Veteran of information 
and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing VA examinations.  Consequently, the 
duties to notify and assist have been met.

New and Material Evidence

A December 1998 decision denying service connection for a 
bilateral knee disability and a skin disorder of the feet is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The December 1998 rating decision denied the claim of 
service connection for a bilateral knee disability because 
while the Veteran was seen with left knee pain while in 
service, on separation his knee was normal, and the evidence 
did not show that a bilateral knee disability was related to 
the Veteran's service.  

The claim of entitlement to service connection for a skin 
disorder of the feet ("jungle rot") was denied because the 
service treatment records did not show that he was treated 
for same during his service, and there was no evidence 
linking such a disorder to service.    

Evidence submitted for this claim is limited to VA and 
private treatment records reporting treatment for a 
bilateral knee disorder and some foot problems since 1995.  
Among other things, the private medical records indicate 
that the Veteran underwent bilateral knee replacement 
surgeries.  However, none of these records relate his knee 
disorders to his military service.  VA records, to include 
the report of a March 2004 examination, reflect that he has 
onychomycosis of the toenails with mild chronic 
dermatophytosis of the feet, and that the Veteran claimed 
that he has had the disorder since returning from Vietnam.  
The examiner did not, however, provide an opinion as to the 
etiology of the disorder, and significantly, there is no 
objective, medical suggestion that he had the disorder in 
service (a key piece missing at the time of the December 
1998 RO decision).   

Although the evidence received since the December 1998 
decision is "new," in that the records were not previously 
seen, these numerous VA and private treatment records are 
not material since they are merely cumulative of medical 
evidence previously considered by the RO.  More importantly, 
they do not raise a reasonable possibility of substantiating 
either claim, in that they do not suggest that the Veteran's 
bilateral knee disability is related to his service nor do 
they suggest that the Veteran had a skin disorder of the 
feet in svc or that his current foot disorder is otherwise 
related to service. 

The Veteran submitted numerous lay statements that his 
bilateral knee disability and skin disorder of the feet 
actually started during his military service.  The Veteran's 
testimony is this regard, however, is not competent to 
establish that he incurred these disabilities during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis.  See Chavarria v. Brown, 5 
Vet. App. 468 (1993) (an appellant's own recitations of his 
medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account 
has already been rejected by the VA).

Because the evidence received since the December 1998 RO 
decision does not medically suggest that the Veteran's 
bilateral knee problems and skin problems of feet disability 
was incurred in service, it does not raise a reasonable 
possibility of substantiating the claims.  And as such, the 
requests to reopen are denied. 


Service Connection

The Veteran claims that he is entitled to service connection 
for PTSD and internal bleeding or hemorrhoids.  Service 
connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R 
§ 3.303 (2009); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may also be granted for 
chronic disorders when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related 
to combat (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Veteran claims that while in active duty in 
approximately 1969 to 1970, he witnessed the death of a 
soldier who was killed in a bunker and the death of a 
soldier who overdosed on drugs.  The Veteran also described 
an incident in April 1971 while on riot duty in Washington, 
D.C.  The Veteran stated he experiences flashbacks of the 
"protestors calling us baby killers and being afraid to wear 
our uniforms."  

The Veteran's service personnel record confirms that he was 
stationed in Vietnam from December 1969 to November 1970.  

According to the Veteran's service treatment record, there 
are no complaints or treatment for mental or emotional 
distress.  The Veteran's June 1971 separation examination is 
absent of any indication that he suffered from a mental 
disorder.

The Veteran underwent a VA examination in March 2004.  The 
examiner reported the Veteran complained of flashbacks and 
nightmares of his tour in Vietnam, experiencing nervousness, 
depression, trouble sleeping, irritability, and poor 
concentration with anger and feelings of isolation.  He was 
diagnosed with PTSD and a GAF score of 70 was assigned.

As the Veteran did not engage in combat with the enemy, the 
RO made attempts to  verify the alleged stressors.  In a 
September 2008 memorandum from the RO Decision Review 
Officer stated that the information provided by the Veteran 
was "insufficient to sent to the US Army and Joint Serviced 
Records Research Center (JSRRD) and/or insufficient to allow 
for meaningful research of Marine Corps or National Archived 
and Records Administration (NARA) records."  In addition, 
the memorandum stated that "[a]ll efforts to obtain the 
needed information have been exhausted, and any further 
attempts would be futile." Therefore, although the record 
includes a diagnosis of PTSD, the Board finds that service 
connection must be denied since the Veteran's stressor had 
not been sufficiently corroborated.  

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable, military service.  However, in 
this case, the stressor is not corroborated by any other 
evidence.  The Veteran has not submitted any evidence other 
than lay statements in support of his claimed stressors.  As 
stated above, the Veteran's lay statements, by themselves, 
are not enough to establish the occurrence of the alleged 
stressor.  Consequently, service connection for PTSD based 
on this stressor is denied.  



Internal Bleeding/Hemorrhoids

The Veteran seeks service connection for internal bleeding 
or hemorrhoids.  The Veteran alleged on numerous occasions 
that he has experienced internal bleeding since returning 
from Vietnam. 

The Veteran's service treatment records report no complaints 
or treatment for internal bleeding.  The Veteran's June 1971 
separation examination is also absent of any abnormal 
conditions other than possible hearing loss and scar.

At a March 2004 general VA examination, the Veteran reported 
having polyps removed from the colon from 2000 to 2002 and 
that none were cancerous.  He stated having hemorrhoids 
removed about six or seven years ago.  In addition, he was 
treated for rectal bleeding with history of fissure and a 
more recent colonoscopy reporting normal findings.  The 
Veteran is currently being treated for anal fissures with 
hot baths with Epsom salt and medication.  See VA 
examination, dated March 2004. 

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran has internal bleeding 
or hemorrhoids that are not related to his active service, 
and service connection is not established.  While it is 
appears that the Veteran currently has anal fissures, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship 
between the origin and/or severity of any internal bleeding 
and hemorrhoid disorder and service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
internal bleeding and hemorrhoids.  

The Board has also considered the numerous written 
statements submitted by the Veteran.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does 
not constitute competent medical authority.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, according the Veteran's medical history as 
stated during the March 2004 VA examination, the first 
possible post-service evidence of treatment for a 
hemorrhoids would have been in 1997, approximately 26 years 
after the Veteran's discharge from military service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. 
Cir. 2000).  

Although the Board is sympathetic to the Veteran's claim, 
even if the Board conceded internal bleeding and 
hemorrhoids, based on the normal findings at separation, the 
length of time between separation and initial treatment, and 
the lack of clear nexus opinion, the evidence for the 
Veteran's claim is outweighed by the countervailing 
evidence.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Initial Increased Rating

For historical purposes, it is noted that service connection 
was established for the Veteran's bilateral hearing loss by 
the RO in October 1991 based on evidence that the Veteran 
exhibited bilateral hearing loss in his April 1978 
separation examination.  A 0 percent rating was assigned 
based on a review of the relevant contemporaneous evidence.  
In November 2002, the Veteran was denied an increased 
evaluation for his condition.  In January 2005, the Board 
issued a decision stating that the Veteran's hearing loss 
did not warrant the assignment of a compensable rating 
according to the appropriate ratings criteria.  The Veteran 
submitted a claim for increased rating of his service 
connected bilateral hearing loss in March 2008.  In November 
2008, the Veteran was again denied increased rating.  The 
Veteran contends that his symptomatology merits a rating in 
excess of 0 percent.  

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Disability ratings of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test 
(Maryland CNC) and the average hearing threshold, as 
measured by pure tone audiometric tests at the frequencies 
of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level 
I, for essentially normal hearing acuity, through level XI 
for profound deafness.  An examination for hearing 
impairment for VA purposes must be conducted by a State-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometry test. Examinations will be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85(a). 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect.  38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by 4.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage 
Evaluations for Hearing Impairment) is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing.  
The percentage evaluation is located at the point where the 
rows and column intersect.  38 C.F.R. § 4.85(e). 
 
VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

On the authorized VA audiologic evaluation for rating 
purposes, in March 2004, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
15
05
05

The average was 11 Hz for the right ear and 9 Hz for the 
left.  The speech audiometry revealed speech recognition 
ability of 96 percent for both the right and left ear.  
These audiologic results produce a numeric designation of 
"I" for the right ear and left ear.  When this numeric 
designation is applied to the rating criteria, the result is 
a 0 percent compensable rating.  38 C.F.R. Part 4, including 
§ 4.85, and Code 6100 (2009).  See VA audiological 
examination, dated May 2004. 

On November 2008, the Veteran underwent another authorized 
VA audiologic evaluation for rating purposes where pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
10
20
20
10
10

The average was 12 Hz for the right ear and 15 Hz for the 
left.  The speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 100 percent in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear left ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2009).  See VA audiological 
examination, dated November 2008.

Based on the evidence on the record, the Board finds the 
Veteran cannot be granted a compensable evaluation for his 
bilateral hearing loss.  While the Veteran may feel that his 
service-connected hearing loss is disabling to such an 
extent that it warrants a higher rating, the objective 
findings of licensed audiologists using established 
techniques and testing equipment are substantially more 
probative in determining the extent of the disability and 
whether it meets the criteria for a higher rating.  

Additionally, in an exceptional case, a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The Veteran does 
not allege, and the medical evidence does not establish, 
that any of these disabilities, alone, causes marked 
interference with the Veteran's employment, or necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the Board finds that the Veteran's claims for 
higher initial evaluations do not present such exceptional 
or unusual disability pictures as to apply the 
extraschedular standards.  The Board is therefore not 
required to remand any of these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

The request to reopen a claim of service connection for 
bilateral knee problems is denied.

The request to reopen a claim of service connection for skin 
problems of the feet is denied.

Service connection for PTSD is denied.

Service connection for internal bleeding, or hemorrhoids, is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


